Case 4:19-cr-00271-SDJ-KPJ Document 12 Filed 12/11/19 Page 1 of 5 PageID #: 42




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

 UNITED STATES OF AMERICA
                                                                SEALED
 v.

                                                               No. 4:19CR271
 ABDULHAKIM YAHYA MOHAMED (1)                                   Judge Jordan
   a.k.a. Abdule Hakim                              §
 MELIK B. EBRAHIM (2)                               §
 ADIL MUNIR YUSUF (3)
                                                                                4
                            FIRST SUPERSEDING INDICTMENT
THE UNITED STATES GRAND JURY CHARGES:
                                                                            f   .     .   ..

                                       Count One

                                                   Violation: 21 U.S.C. § 846
                                                   (Conspiracy to Possess with the Intent to
                                                   Distribute and Distribution of Cathinone
                                                   and Cathine (KHAT))

        That from sometime in or about 2015, and continuously thereafter up to and

including the date of this First Superseding Indictment, in the Eastern District of

Texas and elsewhere,


                Abdulhakim Yahya Mohamed, a.k.a. Abdule Hakim
                               Melik B. Ebrahim
                                      Adil Munir Yusuf

defendants, did knowingly and intentionally combine, conspire, and agree with each

other and other persons known and unknown to the United States Grand Jury, to

knowingly and intentionally possess with the intent to manufacture, distribute and



First Superseding Indictment Page 1
Case 4:19-cr-00271-SDJ-KPJ Document 12 Filed 12/11/19 Page 2 of 5 PageID #: 43




possess with the intent to distribute a mixture or substance containing a detectable

amount of cathinone and cathine (KHAT), a violation of 21 U.S.C. § 841(a)(1).

         In violation of 21 U.S.C. § 846.

                                            Count Two

                                                     Violation: 21 U.S.C. § 841(a)(1)
                                                     (Possession with the Intent to Distribute
                                                     and Distribution of KHAT)

         That from sometime in or about 2015, and continuously thereafter up to and

including the date of this First Superseding Indictment, in the Eastern District of Texas and

elsewhere,


                 Abdulhakim Yahy Mohamed, a.k.a. Abdule Hakim
                                Melik B. Ebrahim
                                Adil Munir Yusuf

defendants, did knowingly and intentionally possess with the intent to distribute a mixture

or substance containing a detectable amount of cathinone and cathine (KHAT), a violation

of 21 U.S.C. § 841(a)(1).

                 In violation of 21 U.S.C. § 841(a)(1).

           NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE
                          Criminal Forfeiture Pursuant to 21 U.S.C. § 853

        As a result of committing the offenses charged in this First Superseding Indictment,

the defendants shall forfeit to the United States, pursuant to 21 U.S.C. § 846, all property

used to commit or facilitate the offenses, proceeds from the offenses, and property derived




First Superseding Indictment - Page 2
Case 4:19-cr-00271-SDJ-KPJ Document 12 Filed 12/11/19 Page 3 of 5 PageID #: 44




from proceeds obtained directly or indirectly from the offenses, including but not limited

to the following:

         All such proceeds and/or instrumentalities are subject to forfeiture by the

government.


Substitute Assets

         Moreover, if, as a result of any act or omission of any defendants, any property

subject to forfeiture:

                 (a) cannot be located upon the exercise of due diligence;

                 (b) has been transferred or sold to, or deposited with a third person;

                 (c) has been placed beyond the jurisdiction of the court;

                 (d) has been substantially diminished in value; or

                 (e) has been commingled with other property which cannot be

                          subdivided without difficulty;

        The United States intends to seek forfeiture of any other property of the

defendants up to the value of the forfeitable property, including but not limited to all

property, both real and personal owned by the defendants. As a result of the commission

of the offenses alleged in this First Superseding Indictment, any and all interest that the

defendants has in any such property is vested in and forfeited to the United States.




First Superseding Indictment - Page 3
Case 4:19-cr-00271-SDJ-KPJ Document 12 Filed 12/11/19 Page 4 of 5 PageID #: 45




                                         A TRUE BILL


                                                      'j j
                                                     /       /
                                          GRAND JURY FOREPERSON


JOSEPH D. BROWN
UNITED STATES ATTORNEY




HEATHER IIA R1 S' RATTAN Date
Assistant United States Attorney




First Superseding Indictment
Page 2
Case 4:19-cr-00271-SDJ-KPJ Document 12 Filed 12/11/19 Page 5 of 5 PageID #: 46




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

  UNITED STATES OF AMERICA §
                                                  §         SEALED
  v-                             §
                                                  §         No. 4:19CR271
  ABDULHAKIM YAHYA MOHAMED (1) §                            Judge Jordan
    a.k.a.          Abdule Hakim               §
  MELIK B. EBRAHIM (2) §
  ADIL MUNIR YUSUF (3) §

                                 NOTICE OF PENALTY

                                      Count One


Violation:                21 U.S.C. § 846

Penalty:                  Not less than 10 years and not more that life imprisonment, a
                          fine not to exceed $10 million, or both; supervised release of
                          at least 5 years;

Special Assessment:       $100.00

                                     Count Two


Violation:                21 U.S.C. § 841(a)(1)

Penalty:                  Not less than 10 years and not more that life imprisonment, a
                          fine not to exceed $10 million, or both; supervised release of
                          at least 5 years;

Special Assessment:       $100.00




Notice of Penalty
Page 1
